DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 16-26, 28, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 16, 20, 21, 23, 24, 26, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato U.S. PGPUB No. 2003/0122069.

Regarding claim 1, Kato discloses an ion transfer tube assembly for delivering an ion stream to an ion detection device, comprising: an ion stream outlet 41 for providing an ion stream from an ion source 3 (“The generated ions 6 move into the vacuum chamber 12 through the fine aperture or fine tube 8 on the vacuum wall of the mass spectrometer” [0003]), the ion source 3 being upstream of the ion stream outlet 41 (as illustrated in figure 1); an ion transfer tube 12 for delivering the ion stream from the ion stream outlet 41 to an ion detection device 17, the ion transfer tube 12 configured to receive the ion stream from the ion stream outlet 41 ([0003]); and a sheath gas inlet 8 for providing a sheath gas flow to the ion transfer tube 12 (“a gas feeding tube 31 for feeding the dry nitrogen gas 9 into the space between the first fine tube 8 and the second fine tube 10” [0054] “The nitrogen gas 9 passes through the space between the first fine tube 8 and the second fine tube 10 and is emitted into the vacuum chamber 12 evacuated by the vacuum pump 20” [0057]); wherein the ion transfer tube 12 is configured to transfer the sheath gas flow from the sheath gas inlet 8 through the ion transfer tube 12 ([0054], [0057]), wherein the sheath gas flow in the ion transfer tube 12 surrounds the ion stream outlet 41 (“The second fine tube 10 has the other end 41 which projects past the end 34 of the first fine tube 8 toward the skimmer 13” [0058]), wherein the sheath gas flow from the sheath gas inlet through the ion transfer tube decreases residence time of ions of the ion stream in the ion transfer tube (“The nitrogen gas around the ions flow has translational motion and can serve as a sheath 

Regarding claim 3, Kato discloses that the ion stream outlet 41 is the outlet 41 of a first conduit 10 coupled to the ion source 3 (“the second fine tube 10 can suck the gas and ions 6 sprayed from the spray probe 3” [0056]).

Regarding claim 4, Kato discloses that the ion stream outlet 41 is disposed within the ion transfer tube 12 (as illustrated in figure 1).

Regarding claim 6, Kato discloses that the ion detection device 17 is a mass spectrometer (“mass spectrometer 17” [0003]).

Regarding clam 7, Kato discloses a pump 20 fluidly coupled to the ion transfer tube 12, the pump 20 configured to cause the sheath gas to flow through the ion transfer tube 12 (“The nitrogen gas 9 passes through the space between the first fine tube 8 and the second fine tube 10 and is emitted into the vacuum chamber 12 evacuated by the vacuum pump 20” [0057]).


“a gas feeding tube 31 for feeding the dry nitrogen gas 9 into the space between the first fine tube 8 and the second fine tube 10” [0054].
“The nitrogen gas 9 passes through the space between the first fine tube 8 and the second fine tube 10 and is emitted into the vacuum chamber 12 evacuated by the vacuum pump 20” [0057].
“The nitrogen gas around the ions flow has translational motion and can serve as a sheath gas for the ions flow to minimize the diffusion and dilution of the ions. The ions flow can move linearly toward downstream in the barrel shockwave 37 and pass through the fine aperture 39 on the tip of the skimmer 

Regarding claim 20, Kato discloses that the ion stream outlet 41 is the outlet 41 of a first conduit 10 coupled to the ion source 3 (“the second fine tube 10 can suck the gas and ions 6 sprayed from the spray probe 3” [0056]).

Regarding claim 21, Kato discloses an ion transfer tube assembly for delivering an ion stream 6 to an ion detection device 17, comprising: an ion transfer tube 12 for delivering the ion stream 6, the ion transfer tube 12 configured to contain a sheath gas flow ([0058]), the ion transfer tube 12 configured to receive the ion stream 6 from an outlet 41 coupled to an ion source 3, the ion source 3 being upstream of the outlet 41 (as illustrated in figure 1); and a pump 20 fluidly coupled to the ion transfer tube 12, the pump 20 configured to cause the sheath gas to flow through the ion transfer tube 12 ([0058]); wherein the outlet 41 is disposed within the sheath gas flow and the sheath gas flow in the ion transfer tube 12 surrounds the outlet ([0054], [0057] [0058]), and wherein the ion stream from the outlet 41 is entrained in the sheath gas and separated from the ion transfer tube 12 walls by the sheath gas flow ([0058]); wherein the sheath gas flow from a sheath gas inlet 8 through the ion transfer tube 12 decreases residence time of ions of the ion stream in the ion transfer tube 12:

“The nitrogen gas 9 passes through the space between the first fine tube 8 and the second fine tube 10 and is emitted into the vacuum chamber 12 evacuated by the vacuum pump 20” [0057].
“The nitrogen gas around the ions flow has translational motion and can serve as a sheath gas for the ions flow to minimize the diffusion and dilution of the ions. The ions flow can move linearly toward downstream in the barrel shockwave 37 and pass through the fine aperture 39 on the tip of the skimmer 13. The ions then move to the adjacent vacuum chamber 15 and into the high vacuum chamber 19 which has the mass spectrometer 17 to mass analyze the ions. Most of the nitrogen gas emitted from the first fine tube 8 is excluded by the skimmer 13 and evacuated by the vacuum pump 20 ” [0058].

Regarding claim 23, Kato discloses that the ion stream outlet 41 is the outlet 41 of a first conduit 10 coupled to the ion source 3 (“the second fine tube 10 can suck the gas and ions 6 sprayed from the spray probe 3” [0056]).

Regarding claim 24, Kato discloses that the ion stream outlet 41 is disposed within the ion transfer tube 12 (as illustrated in figure 1).

Regarding claim 26, Kato discloses that the ion detection device 17 is a mass spectrometer (“mass spectrometer 17” [0003]).

Regarding claim 28, Kato discloses that the ion transfer tube 12 is configured to deliver the ion stream 6 to an inlet 13 coupled to the ion detection device 17, where the sheath gas flow surrounds the inlet 13 (“The nitrogen gas around the ions flow has translational motion and can serve as a sheath gas for the ions… Most of the nitrogen gas emitted from the first fine tube 8 is excluded by the skimmer 13 and evacuated by the vacuum pump 20” [0058]).

Regarding claim 29, Kato discloses that the ion stream outlet 41 extends into the ion transfer tube 12 (as illustrated in figure 1), the ion stream outlet 41 configured to introduce the ion stream 6 into the sheath gas flow carried by the ion transfer tube 12 (“The nitrogen gas around the ions flow has translational motion and can serve as a sheath gas for the ions flow to minimize the diffusion and dilution of the ions. The ions flow can move linearly toward downstream in the barrel shockwave 37 and pass through the fine aperture 39 on the tip of the skimmer 13. The ions then move to the adjacent vacuum chamber 15 and into the high vacuum chamber 19 which has the mass spectrometer 17 to mass analyze the ions. Most of the nitrogen gas emitted from the first fine tube 8 is excluded by the skimmer 13 and evacuated by the vacuum pump 20” [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2, 5, 17, 18, 19, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato U.S. PGPUB No. 2003/0122069 in view of Ouyang et al. U.S. PGPUB No. 2011/0240844.

Regarding claim 2, Kato discloses that the ionization source is an atmospheric pressure ionization source “an atmospheric pressure ion source for ionizing a sample solution under atmospheric pressure” [Abstract] and discusses exemplary ionization sources for embodying the atmospheric pressure ionization source but does not limit the type of atmospheric pressure ionization source and does not explicitly teach that the atmospheric pressure ionization source is one of the claimed ionization sources.
Ouyang discloses a desorption electrospray ionization (DESI) ionization source for embodying an atmospheric pressure ionization source [0006].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the DESI ionization source of Ouyang in order to utilize a specific and commercially available atmospheric pressure ionization source for embodying the generic atmospheric pressure ionization source required by Kato.


Ouyang discloses an ion transfer tube assembly comprising an ion stream outlet (“Transferring Tubing” in figure 1) for providing an ion stream from an ion source (“a tube with an inner diameter of about 10 mm or greater, is used to transfer ions from the ionization source to the inlet of an ion analysis device, e.g., a mass spectrometer” [0048]), the ion source being upstream of the ion stream outlet (as illustrated in figure 1, where ions are generated at a sample surface and then passed through transferring tubing into the adjustable inlet tube and then onward into the MS inlet of the mass spectrometer); an ion transfer tube (“adjustable inlet tube that bridges the ion transfer tube to the MS inlet” [0064]) for delivering the ion stream from the ion stream outlet to an ion detection device, the ion transfer tube configured to receive the ion stream from the ion stream outlet (as illustrated in figure 1) where the ion transfer tube is flexible and made from a conductive polymer (“An adjustable inlet tube that bridges the ion transfer tube to the MS inlet allowed for optimization of the ion signal. Both rigid tubing (metal conduit, and glass) as well as flexible (tygon tubing) were used in this example” [0064]).
Ouyang does not include reference numerals with figure 1, but an annotated copy of the figure is hereby provided, indicating the ion source, ion stream outlet, and ion transfer tube:

    PNG
    media_image1.png
    561
    733
    media_image1.png
    Greyscale

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the flexible, adjustable inlet tube of Ouyang in order to best interface the flexible transfer tubing of Ouyang, providing greater long distance ion transferring (as discussed in paragraph [0064] of Ouyang) by allowing ion transfer without rigidly confining the space to which an ion introduction outlet is given.

Regarding claim 17, Kato discloses the claimed invention except that there is no explicit disclosure that the ion transfer tube 12 is flexible.
Ouyang discloses an ion transfer tube assembly comprising an ion stream outlet (“Transferring Tubing” in figure 1) for providing an ion stream from an ion source (“a 
Ouyang does not include reference numerals with figure 1, but an annotated copy of the figure is hereby provided, indicating the ion source, ion stream outlet, and ion transfer tube:

    PNG
    media_image1.png
    561
    733
    media_image1.png
    Greyscale

Foley et al. U.S. PGPUB No. 2016/0047075 which describes TYGON as a “less conductive plastic”, but identifies that it is, in fact, conductive, even if it is not necessarily a good conductor. Therefore the TYGON material of Ouyang is a conductive polymer.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the flexible, adjustable inlet tube of Ouyang in order to best interface the flexible transfer tubing of Ouyang, providing greater long distance ion transferring (as discussed in paragraph [0064] of Ouyang) by allowing ion transfer without rigidly confining the space to which an ion introduction outlet is given.


Ouyang discloses an ion transfer tube assembly comprising an ion stream outlet (“Transferring Tubing” in figure 1) for providing an ion stream from an ion source (“a tube with an inner diameter of about 10 mm or greater, is used to transfer ions from the ionization source to the inlet of an ion analysis device, e.g., a mass spectrometer” [0048]), the ion source being upstream of the ion stream outlet (as illustrated in figure 1, where ions are generated at a sample surface and then passed through transferring tubing into the adjustable inlet tube and then onward into the MS inlet of the mass spectrometer); an ion transfer tube (“adjustable inlet tube that bridges the ion transfer tube to the MS inlet” [0064]) for delivering the ion stream from the ion stream outlet to an ion detection device, the ion transfer tube configured to receive the ion stream from the ion stream outlet (as illustrated in figure 1) where the ion transfer tube is flexible and made from a conductive polymer (“An adjustable inlet tube that bridges the ion transfer tube to the MS inlet allowed for optimization of the ion signal. Both rigid tubing (metal conduit, and glass) as well as flexible (tygon tubing) were used in this example” [0064]).
Foley et al. U.S. PGPUB No. 2016/0047075 which describes TYGON as a “less conductive plastic”, but identifies that it is, in fact, conductive, even if it is not necessarily a good conductor. Therefore the TYGON material of Ouyang is a conductive polymer.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the flexible, adjustable inlet tube of Ouyang in order to best interface the flexible transfer tubing of Ouyang, providing greater long distance ion transferring (as discussed in paragraph 

Regarding claim 19, Kato discloses that the ionization source is an atmospheric pressure ionization source “an atmospheric pressure ion source for ionizing a sample solution under atmospheric pressure” [Abstract] and discusses exemplary ionization sources for embodying the atmospheric pressure ionization source but does not limit the type of atmospheric pressure ionization source and does not explicitly teach that the atmospheric pressure ionization source is one of the claimed ionization sources.
Ouyang discloses a desorption electrospray ionization (DESI) ionization source for embodying an atmospheric pressure ionization source [0006].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the DESI ionization source of Ouyang in order to utilize a specific and commercially available atmospheric pressure ionization source for embodying the generic atmospheric pressure ionization source required by Kato.

Regarding claim 22, Kato discloses that the ionization source is an atmospheric pressure ionization source “an atmospheric pressure ion source for ionizing a sample solution under atmospheric pressure” [Abstract] and discusses exemplary ionization sources for embodying the atmospheric pressure ionization source but does not limit the type of atmospheric pressure ionization source and does not explicitly teach that the atmospheric pressure ionization source is one of the claimed ionization sources.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the DESI ionization source of Ouyang in order to utilize a specific and commercially available atmospheric pressure ionization source for embodying the generic atmospheric pressure ionization source required by Kato.

Regarding claim 25, Kato discloses the claimed invention except that there is no explicit disclosure that the ion transfer tube 12 is flexible.
Ouyang discloses an ion transfer tube assembly comprising an ion stream outlet (“Transferring Tubing” in figure 1) for providing an ion stream from an ion source (“a tube with an inner diameter of about 10 mm or greater, is used to transfer ions from the ionization source to the inlet of an ion analysis device, e.g., a mass spectrometer” [0048]), the ion source being upstream of the ion stream outlet (as illustrated in figure 1, where ions are generated at a sample surface and then passed through transferring tubing into the adjustable inlet tube and then onward into the MS inlet of the mass spectrometer); an ion transfer tube (“adjustable inlet tube that bridges the ion transfer tube to the MS inlet” [0064]) for delivering the ion stream from the ion stream outlet to an ion detection device, the ion transfer tube configured to receive the ion stream from the ion stream outlet (as illustrated in figure 1) where the ion transfer tube is flexible and made from a conductive polymer (“An adjustable inlet tube that bridges the ion transfer 
Ouyang does not include reference numerals with figure 1, but an annotated copy of the figure is hereby provided, indicating the ion source, ion stream outlet, and ion transfer tube:

    PNG
    media_image1.png
    561
    733
    media_image1.png
    Greyscale

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the flexible, adjustable inlet tube of Ouyang in order to best interface the flexible transfer tubing of Ouyang, providing greater long distance ion transferring (as discussed in paragraph [0064] of Ouyang) by allowing ion transfer without rigidly confining the space to which an ion introduction outlet is given.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881